101/-/$"
                                  ELECTRONIC RECORD




COA #      05-13-00936-CR                           OFFENSE:        DWI


           Bedros Nobar Minassian v. The
STYLE:     state of Texas                           COUNTY:         Dallas

                       AFFIRMED AND
COA DISPOSITION:           MODIFIED                 TRIAL COURT:    194th Judicial District Court


DATE: 07/16/15                        Publish: NO   TC CASE #:      F-0854609-P




                            IN THE COURT OF CRIMINAL APPEALS


          Bedros Nobar Minassian v. The
STYLE:    State of Texas                                 CCA#:
                                                                          \0<H-I5
         A?Pt^irA^r}S>                  Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                         JUDGE:

DATE:      /l\l%l?Vir                                    SIGNED:                            PC:_

JUDGE:       A5      JaAJJ^                              PUBLISH:                           DNP:




                                                                                             MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD